Exhibit 10.2


FIRST AMENDMENT TO THE
AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF
COLE OPERATING PARTNERSHIP IV, LP
THIS FIRST AMENDMENT, is made and entered into as of August 15, 2019 (this
“Amendment”) to the AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF
COLE OPERATING PARTNERSHIP IV, LP, effective as of January 20, 2012, by and
among CIM Real Estate Finance Trust, Inc., a Maryland corporation f/k/a Cole
Credit Property Trust IV, Inc., Cole Advisor Retail Income REIT, Inc. and Cole
Retail Property Trust, Inc. (the “General Partner”), CIM Real Estate Finance
Management, LLC, a Delaware limited liability company f/k/a Cole REIT Management
IV, LLC, Cole REIT Advisors IV, LLC, Cole Advisors: Retail Income, LLC and Cole
Retail Advisors, LLC (the “Original Limited Partner”), and the limited partners
set forth or which may, in the future, be set forth on Exhibit A attached
hereto, as amended from time to time, with respect to CIM Real Estate Finance
Operating Partnership, LP, a limited partnership formed under the laws of the
state of Delaware f/k/a Cole Operating Partnership IV, LP (the “Partnership”).
W I T N E S S E T H
WHEREAS, the parties made and entered into that certain Amended and Restated
Agreement of Limited Partnership effective as of January 20, 2012 (the
“Partnership Agreement”); and
WHEREAS, the parties desire to enter into this Amendment to modify the
Partnership Agreement;
NOW, THEREFORE, in consideration of the foregoing, of the mutual covenants among
the parties to this Amendment, and of other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby covenant and agree as follows:
The Partnership Agreement is hereby amended, effective as of the date first set
forth above, so that all references to the name “Cole Operating Partnership IV,
LP” shall be deleted and replaced with “CIM Real Estate Finance Operating
Partnership, LP”.
[Signature pages follow]







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Amendment in their
respective capacities set forth below as of the date first set forth above:
General Partner:
CIM REAL ESTATE FINANCE TRUST, INC.,
a Maryland corporation
By: /s/ Nathan D. DeBacker    
Nathan D. DeBacker
Chief Financial Officer and Treasurer





